UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4054

STACEY LYNN OLIVER,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenwood.
Henry M. Herlong, Jr., District Judge.
(CR-98-177-8-1)

Submitted: August 31, 1999

Decided: September 21, 1999

Before WILLIAMS and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Stacy Lynn Oliver appeals from his conviction following his guilty
plea to one count of wire fraud, in violation of 18 U.S.C. § 1343
(1994). Oliver's attorney has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), claiming that the district court
abused its discretion in denying Oliver's motions to withdraw his
guilty plea and for substitution of counsel, but concluding that there
are no meritorious grounds for appeal. In accordance with the require-
ments of Anders, we have examined the entire record and find no
meritorious issues for appeal. Consequently, we affirm Oliver's con-
viction and sentence.

This court reviews the denial of a motion to withdraw a guilty plea
for abuse of discretion. See United States v. Craig, 985 F.2d 175, 178
(4th Cir. 1993). Because the district court properly applied the factors
set out in United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991),
to Oliver's motion, we find that the court did not abuse its discretion
in denying that motion.

This court also reviews the denial of a motion for substitution of
counsel for abuse of discretion. See United States v. DeTemple, 162
F.3d 279, 288 (4th Cir. 1998), cert. denied, 119 S. Ct. 1793 (1999).
The record shows that Oliver failed to present a basis justifying
appointment of new counsel and that the district court's denial of his
motion for substitute counsel did not amount to an abuse of discre-
tion.

Accordingly, we affirm Oliver's conviction. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that such a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel's motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-

                    2
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3